DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (bone recess forming tool, claims 2-9) in the reply filed on October 25, 2022 is acknowledged.

Claim Objections
Claims 2-9 are objected to because of the following informalities:
-  Claim 2, line 6, “the demarcation line position at or above” seems to be grammatically incorrect. It should maybe be “positioned at” or say “the demarcation line is at or above” in order to be grammatically correct. Claims 3-9 are objected to since they are dependent on claim 2.
Claim 8, line 1, “comprise” should be “comprises”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weigand et al. (US 4023572; “Weigand”).
 Claim 2, Weigand discloses a bone recess forming tool (Fig. 1) comprising: a forming head (Fig. 2; 100, 122) having a forming surface (surface that 100 points towards) adapted to form a recess into a bone (Fig. 1; abstract), wherein the forming surface extends through at least a full hemispherical dome (Figs. 1 and 2; abstract) and an upswept portion (Fig. 2; portion that 123 points towards) extending upward from the full hemispherical dome (Fig. 2); and a demarcation line (line formed by the holes 111) in the forming surface (Figs. 1 and 2) and visibly distinct from adjacent portions of the forming surface (Fig. 1), the demarcation line is positioned at or above a transition between the full hemispherical dome and the upswept portion (Figs. 1 and 2; it is pretty much right at the equator).
Claim 3, Weigand discloses the forming tool of claim 2, wherein the demarcation line is a groove formed into the forming surface (Figs. 1 and 2; a groove is defined as a narrow cut or hollow, so the holes 111 meet this limitation).
Claim 4, Weigand discloses the forming tool of claim 2, wherein the demarcation line is located at a height corresponding to a transition between the convex hemispherical portion and the upswept portion (Figs 1 and 2; the holes 111 are located really close to the equator maybe slightly above it and the upswept portion is above the holes 111 as noted above).
Claim 5, Weigand discloses the forming tool of claim 4, further comprising a second demarcation line located above the demarcation line (the demarcation line can be defined by the lower edge of the hole or even the center of the hole, whereas the second demarcation line can be defined by the upper edge of the hole).
Claim 6, Weigand discloses the forming tool of claim 2, wherein the forming tool is a compactor (the tool can be used to compact bone by just pressing the tool down against the bone).
Claim 7, Weigand discloses the forming tool of claim 2, wherein the forming tool is a reamer (Figs. 1 and 2; abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weigand et al. (US 4023572; “Weigand”), in view of Maisonneuve et al. (US 2009/0270993; “Maisonneuve”).
Claim 8, Weigand discloses the forming tool of claim 2.
However, Weigand does not disclose wherein the forming tool comprise a cannulated shaft.
Maisonneuve teaches a forming tool (Figs. 10-12) that has a cannulated shaft (paragraph [0087]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tool of Weigand cannulated, as taught by Maisonneuve, in order to allow the tool to be guided over a wire to the desired site (paragraph [0087]).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weigand et al. (US 4023572; “Weigand”), in view of Maisonneuve et al. (US 2009/0270993; “Maisonneuve”), in further view of Orr (US 6045302).
Claim 9, Weigand in view of Maisonneuve disclose the forming tool of claim 8.
However, they do not disclose the tool further comprising a pilot tip extending from the cannulated shaft.
Orr teaches a forming tool that includes a pilot tip (Fig. 1; 65) extending from the shaft (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the pilot tip, as taught by Orr, to the tool of Weigand in view of Maisonneuve, in order to help center the forming tool on the work piece (col. 4, lines 34-38).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,695,195 in view of Weigand et al. (US 4023572; “Weigand”), in view of Maisonneuve et al. (US 2009/0270993; “Maisonneuve”), in further view of Orr (US 6045302).
The current claims are claiming the same tool in the patent, but slightly different wording. Any of the missing limitations from the patent claims are disclosed by the prior art listed above.

Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,408,652 in view of Weigand et al. (US 4023572; “Weigand”), in view of Maisonneuve et al. (US 2009/0270993; “Maisonneuve”), in further view of Orr (US 6045302).
While the patent claims are geared towards the method of using the same forming tool, the claims do include the same forming head and demarcation line worded slightly different. Any limitations from the patent are disclosed in the prior art listed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775